             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

ANTHONY C. SANDERS,

      Plaintiff,

v.                                          Case No. 4:18cv483-MW/MJF

JOHN DOE, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 23. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall transfer this case to the Middle District of Florida. The

Clerk shall also close the file.

      SO ORDERED on September 4, 2019.

                                     s/Mark E. Walker
                                     Chief United States District Judge
